EXHIBIT 10.3
 
JOINT VENTURE AGREEMENT 


THIS JOINT VENTURE AGREEMENT (this “Agreement”), made and entered into as of
this ___  day of May 2010, to be effective as of May 4, 2010, by and between El
Capitan Precious Metals, Inc. and El Capitan, Ltd. (collectively “El Capitan”)
and Planet Resource Recovery, Inc., a Nevada corporation (“Planet”), each
referred to herein as a “Party” and/or a “Venturer” and collectively the
“Parties" and/or the “Venturers.”
 
WITNESSETH:
 
WHEREAS, El Capitan, Ltd., an Arizona corporation, leases and/or controls
approximately 2,780 acres of land in Lincoln County, New Mexico (the
"Property");
 
WHEREAS, E1 Capitan desires to recover precious metals, semi-precious metals,
iron-ore and related materials from the Property (collectively “Minerals”);
 
WHEREAS, Planet has agreed to provide to the Joint Venture a limited license to
use the PetroLuxus™ technology, which it owns and/or has patented, pursuant to
the terms of this Agreement, which technology can be used to treat specific
tonnage in an effort to accelerate the recovery of Minerals (the “Technology”);
 
WHEREAS, Planet has agreed to provide to the Joint Venture equipment at its
Pearland, Texas plant (the “Facility”), pursuant to the terms of this Agreement,
which equipment uses the Technology (the “Equipment”);
 
WHEREAS, Planet has agreed to provide to the Joint Venture the knowledge to
install, or have installed, and operate the Equipment, pursuant to the terms of
this Agreement;
 
WHEREAS, El Capitan desires to provide to the Joint Venture 200 tons of
concentrated ore and resulting byproducts (the “Materials”) to be treated by the
Equipment at the Facility (the “Operations”) and also desires to market and sell
the resulting Minerals; and
 
WHEREAS, the Parties desire to form a joint venture (the “Joint Venture”) to
allow for the provision of the Equipment by Planet and the supply of the
Materials by El Capitan and the sale of the Minerals by El Capitan, and to
confirm and acknowledge the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, agree as follows:
 
ARTICLE I
FORMATION OF JOINT VENTURE AND GENERAL PROVISIONS.
 
1.01           The Venturers hereby enter into and form a Joint Venture for the
limited purposes and scope herein set forth.
 
Joint Venture Agreement
Page 1 of 13
 
 

--------------------------------------------------------------------------------

 
 
l.02    The Venturers shall execute all documents and filings required by law to
be filed in connection with the Joint Venture, if any, and shall cause such
certificates to be filed in the appropriate offices in each jurisdiction in
which the Joint Venture conducts business from time to time.
 
1.03    Except as otherwise expressly and specifically provided in this
Agreement, none of the Venturers shall have any authority to act for, or to
assume any obligations or responsibility on behalf of, any other Venturers or
the Joint Venture.
 
1.04    The principal place of business of the Joint Venture shall be in
Pearland, Texas, or such other address as the Venturers may from time to time
select. All books, records and papers of the Venture shall be kept at the
principal place of business.
 
ARTICLE II
GENERAL DEFINITIONS.
 
2.01           The following shall comprise the general definitions of terms
utilized in this Agreement, including those terms defined elsewhere in this
Agreement:
 
                                   (a)           “Affiliate.” An Affiliate of an
entity is a person that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control of such
entity.
 
                                   (b)           “Capital Contribution(s).” The
capital contribution to the Joint Venture actually made by the Parties,
including property, cash and any additional capital contributions made.
 
                                   (c)           “Technology and Intellectual
Property.”  The design of any processes or methods utilized during the Joint
Venture.
 
                                   (d)           “Profits and Losses.”  Any
income or loss of the Joint Venture for federal income tax purposes determined
by the Joint Venture’s fiscal year, including, without limitation, each item of
Joint Venture net income (“Profit”) or net loss (“Losses”) after deducting the
cost of all Expenses of the Joint Venture.  Profit and Losses shall be
distributed to the Venturers at the end of each calendar month or as otherwise
mutually agreed between the Joint Venturers.
 
ARTICLE III
CONDITIONAL REQUIREMENT.
 
3.01           As a conditional first step of the Joint Venture, Planet shall,
at its sole expense, assay the five pounds of sample concentrated ore which El
Capitan has already provided to Planet.
 
3.02           Planet shall then report the results of the assays o f such
concentrated ore to El Capitan.  The Parties shall then mutually determine
whether the subject assay results support the continuation of the Joint Venture
as contemplated by this Agreement.
 
Joint Venture Agreement
Page 2 of 13
 
 

--------------------------------------------------------------------------------

 
 
       3.03           If the Parties mutually agree that the subject assay
results merit the continuation of the Joint Ventures, the Parties shall pursue
the Joint Venture as hereinafter set out.  If the Parties do not mutually agree
as such, the Joint Venture shall automatically terminate and this Agreement
shall be null and void.
 
ARTICLE IV
SCOPE OF SERVICES.
 
4.01           If the Parties mutually agree to continue the Joint Venture as
set out in Article III, the following provisions shall apply thereto:
 
4.02           Installation of the Equipment and supply of Materials will be at
Planet’s Facility (the “Location”).
 
4.03           Planet shall provide the knowledge to install, or have installed,
and to operate the Equipment at the Location (the “Know-How”).
 
4.04           Planet, at its sole expense, shall maintain all Equipment during
the Term of the Joint Venture, which expenses shall be reimbursed to Planet from
the income of the Joint Venture prior to any distribution of Profit to the
Venturers.
 
4.05           Planet confirms that it owns the Technology, and El Capitan
confirms that Planet shall continue to own and control the Technology (and any
refinements, enhancements or modification thereof (collectively “Refinements”)
following the Parties’ entry into this Agreement and El Capitan shall have no
right to ownership of such Technology or such Refinements.
 
4.06           El Capitan will provide 200 tons of Materials to be treated by
Planet’s Equipment (“Treatment”) and Technology to Planet at the Location.  El
Capitan shall b responsible for shipping the Materials to the Location, and the
actual documented costs of shipping such Materials shall be reimbursed by the
Joint Venture.
 
4.07           El Capitan agrees that it will obtain whatever permits, consents
and/or other approvals necessary for the shipment of the Materials (the
“Consents”), and agrees to indemnify Planet and hold it harmless against any
costs, fees, damages or expenses which El Capitan may be required to pay as a
result of El Capitan’s failure to obtain or comply with such Consents.
 
4.08           El Capitan shall use its best efforts to market and sell the
Minerals, with all revenues from the sale of such Minerals belonging to the
Joint Venture.
 
4.09           Planet shall have the right to audit and/or review any and all
sales of Minerals and the documents, books and records associated therewith from
time to time, with three days prior written notice to El Capitan.
 
Joint Venture Agreement
Page 3 of 13
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
TERM OF JOINT VENTURE.
 
5.01    The term of the Joint Venture (the “Term”) shall commence upon the
execution of this Agreement by both Parties hereto and terminate (a
“Termination”) upon:
 
                                   (a)          the mutual written consent of
the Venturers;
 
                                   (b)        in the event of the occurrence of
any other act which, by law, would require that the Joint Venture be terminated;
 
                                   (c)        the withdrawal, bankruptcy, death,
retirement or insanity of any Venturer, or the occurrence of any other act which
would legally disqualify or impede the Venturers from acting hereunder (each of
4.01(a) through (c) shall be defined herein as a “Termination Event”);
 
                                   (d)        automatically upon the Treatment
of 200 tons of Materials; or
 
                                   (e)          either Venturer:
 
  (1)        failing to fulfill in a timely and proper manner any of its
obligations under this Agreement, or
 
  (2)        violating any of the materials covenants, material agreements, or
material stipulations of this Agreement, or committing gross negligence in
connection with its duties hereunder ((1) and (2), each a “Breach”, and the
non-fulfilling/breaching Venturer, the “Breaching Party”);
 
provided that the non-Breaching Party shall provide the Breaching Party written
notice of such Breach, and such non-Breaching Party shall have thirty (30) days
to cure such Breach (“Cure Period”).  In the event such Breach is not cured
during the applicable Cure Period, the non-Breaching Party shall have the right
to terminate this Agreement by providing the Breaching Party notice of the
termination of this Agreement.
 
5.02         Termination Distribution.  Following a Termination Event, the
property and the assets of the Joint Venture, which shall not include the
Technology or any Refinements, which the Venturers agree will remain the sole
property of Planet, shall be sold by the Joint Venture, with the profits from
such sale, if any, distributed to the Venturers in accordance with their Joint
Venture Interests, as defined below.  In the event the Joint Venture owes any
money to any party following the sale of the Joint Venture assets and property,
the Venturers agree to be jointly and severally responsible for satisfying such
debts of the Joint Venture.
 
ARTICLE VI
CONTROL OF AND DISTRIBUTION OF THE JOINT VENTURE.
 
Joint Venture Agreement
Page 4 of 13
 
 

--------------------------------------------------------------------------------

 
 
6.01           Control.  The Joint Venture shall be jointly controlled by El
Capitan and Planet.
 
6.02           Distribution of Profits and Losses.  Profits and Losses of the
Joint Venture shall be distributed (“Distributions”) 50% to El Capitan and 50%
to Planet (the “Joint Venture Interests”).  All expenses of the Joint Venture
shall be satisfied prior to any distribution of Profits and
Losses.  Distributions shall be made within forty-five (45) days of the end of
each calendar month, after the payment of all expenses of the Joint Venture and
reimbursement to the Venturers of all reimbursable expenses as provided
hereunder; provided that the expenses associated with the Equipment
Reimbursement shall be reimbursed to Planet within five (5) days of the date
documentation of such expenses are provided to the Joint Venture, subject to the
Joint Venture having sufficient available working capital to pay such
reimbursement.
 
ARTICLE VII
INITIAL CONTRIBUTIONS OF VENTURERS,
EXPENSES, AUDIT AND INSURANCE.
 
7.01           Initial Contributions and Obligations of the Venturers.
 
                                 (a)           Planet shall supply the Equipment
and Know-How to the Location, the  cost of which Equipment shall be reimbursed
from the Profits of the Joint Venture ("Equipment Reimbursement"), promptly upon
Planet providing the Joint Venture documented expenses associated with the
construction of the Equipment.  The Joint Venture shall be provided a limited,
non-transferable license to use the Technology associated with the Equipment
during the Term of this Agreement, but shall not in any way have any ownership
rights to the Technology or Refinements, which shall remain the sole and
exclusive ownership of Planet.
 
7.02           Expenses. The Joint Venture shall pay all expenses of the Joint
Venture out of the working capital of the Joint Venture, including but not
limited to the Equipment Reimbursement (“Expenses”). In the event any Venturer
pays reasonable and necessary Expenses on behalf of the Joint Venture, such
Venturer shall be reimbursed for the payment of such Expenses prior to any
distribution of Profits to either Venturer by the Joint Venture. In the event
any Venturer loans the Joint Venture funds. such funds shall bear interest at a
rate of interest mutually determined by the Venturers and shall be repaid prior
to any distributions of Profits to the Venturers, or as otherwise agreed by the
Venturers.
 
7.03           Audit of Joint Venture. Planet shall have the right to review or
audit the sales of the Minerals by El Capitan from time to time with reasonable
notice to El Capitan (which in no event shall require more than three business
days prior notice). Either party may review or audit the Distributions or
Expenses of the Joint Venture  from time to time.
 
7.04           Any Venturer who employs workers pursuant to this Agreement shall
maintain Workers' Compensation insurance with minimum limits of $1,000,000 (one
million U.S. dollars) and Commercial General Liability insurance with minimum
limits of $2,000,000 (two million U.S. dollars) combined single limit per
occurrence, with each Venturer's insurance as primary and not contributory,
protecting the other Venturer from claims for personal injury (including bodily
injury and death) and property damage which may arise from or in connection with
the
 
Joint Venture Agreement
Page 5 of 13
 
 

--------------------------------------------------------------------------------

 
 
performance of the installation, operation of the Equipment, or the transfer or
sale of the Materials or Minerals hereunder, or from or out of any negligent act
or omission or misconduct of either Venturer, its officers, directors, agents or
employees. The liability insurance required hereunder shall name the other
Venturer as an additional insured, shall contain a waiver of subrogation with
respect to such other Venturer, and shall provide that the coverage thereunder
may not be reduced or canceled unless 30 (thirty) days written notice is
furnished to the other Venturer. Certificate of insurance containing such waiver
or subrogation or copies of policies shall be furnished to the other Venturer
upon its request.
 
ARTICLE VIII
LICENSING OF TECHNOLOGY.
 
8,01           Subject to the terms and conditions of this Agreement, the Joint
Venture is hereby granted a non-exclusive, non-transferable, limited license
(the “License”) to use the Technology in the Operations, as described above
during the Term of the Joint Venture; provided that the terms and conditions of
this Agreement are complied with as described herein.
 
8.02           The License shall expire automatically upon the Termination of
the Joint Venture.
 
8.03           El Capitan shall have no right to ownership or use of Planet's
Intellectual Property, other than through the Joint Venture and as a result of
the License. "Intellectual Property" means all patents, inventions, patent
applications, patent rights, trademarks, trademark registrations, trade names,
brand names, all other names and slogans embodying business or product goodwill
(or both), copyright registrations, copyrights (including those in computer
programs, software, including all source code and object code, development
documentation, programming tools, drawings, specifications and data), software,
trade secrets, know-how, mask works, industrial designs, formulae, processes and
technical information, including confidential and proprietary information,
whether or not subject to statutory registration or protection.
 
8.04           In the event of the Termination of this Agreement, the Joint
Venture shall immediately cease using the Technology and shall take prompt
action to provide Planet all documentation and other materials relating to the
Technology, and shall thereafter destroy any and all electronic or other copies
of the Technology or materials relating thereto.
 
8.05           In connection with the Joint Venture's use of the Technology and
the License, El Capitan shall not in any manner represent that it has any
ownership in the Technology, and El Capitan acknowledge that use of the
Technology by the Joint Venture shall not create in El Capitan's favor any
right, title or interest in or to the Technology. El Capitan recognizes and
acknowledges that all right, title and interest in the Technology, including but
not limited to the goodwill associated with the Technology, is and shall remain
the property of Planet.
 
8.06           License Purposes. Other than as specifically permitted in this
Agreement, El Capitan may not use the Technology for any commercial or
non-commercial purpose.
 
8.07           Protection from Unauthorized Use. The Joint Venture shall use
reasonable efforts
 
Joint Venture Agreement
Page 6 of 13
 
 

--------------------------------------------------------------------------------

 
 
to protect the Technology from any use that is not permitted under this
Agreement.
 
ARTICLE IX
SPECIFlC RESTRICTIONS ON USE OF TECHNOLOGY.
 
9.01           Unauthorized Use. Neither the Joint Venture, nor any Venturer
shall knowingly permit anyone other than Authorized Persons the use or review of
the Technology.
 
9.02           Modification of Technology. Neither the Joint Venture, nor any
Venturer shall permit any other person or entity to modify or create a
derivative work of the Technology without the prior written permission of
Planet.
 
9.03           Removal of Copyright Notice. Neither the Joint Venture, nor any
Venturer shall remove, obscure or modify any copyright or other notices included
in the Technology.
 
9.04           License Purposes. Other than as specifically permitted in this
Agreement, neither the Joint Venture nor any Venturer may use the Technology for
any commercial or non-commercial purpose.
 
9.05           Protection from Unauthorized Use. The Joint Venture, and each
Venturer shall use reasonable efforts to protect the Technology from any use
that is not permitted under this Agreement.
 
9.06           “Authorized Persons” include the Venturer's officers, Directors,
employees and third parties who are required to have access to the Technology in
connection with the Operations and who have previously agreed to be bound by the
terms and conditions of ARTICLE XIII of this Agreement.
 
ARTICLE X
RIGHTS AND DUTIES OF THE VENTURERS.
 
10.01           Both Venturers agree that the consideration provided to the
Joint Venture is adequate and agree to the ownership of the Joint Venture as set
forth herein.
 
10.02           Consideration of Non-Monetary Contributions. Both Parties will
maintain and control total rights to their respective patents, trademarks,
copyrights, technological property, and intellectual property. Any technology,
parents, copyrights, trademarks, or other intellectual property that is
developed in connection with the Technology or the Equipment by any Venturer,
including, but not limited to the Refinements, for the Joint Venture will be and
will remain the sole property of Planet.
 
Joint Venture Agreement
Page 7 of 13
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XI
AGREEMENTS WITH THIRD PARTIES AND
WITH AFFILIATES OF THE VENTURERS.
 
11.01           Validity of Transactions. Affiliates of the Parties to this
Agreement may be engaged to perform services for the Joint Venture. The validity
of any transaction, agreement or payment involving the Joint Venture and any
Affiliates of the Parties to this Agreement otherwise permitted by the terms of
this Agreement shall not be affected by reason of the relationship between them
and such Affiliates or the approval of said transactions, agreement or payment.
 
11.02           Other Business of the Parties to this Agreement. The Parties to
this Agreement and their respective Affiliates may have interests in businesses
other than the Joint Venture business. The Joint Venture shall not have the
right to the income or proceeds derived from such other business interests and,
even if they are competitive with the Joint Venture business, such business
interests shall not be deemed wrongful or improper.
 
ARTICLE XII
INDEMNIFICATION OF THE VENTURERS.
 
12.01           The Parties to this Agreement shall have no liability to the
other for any loss suffered which arises out of any action or inaction if, in
good faith, it is determined that such course of conduct was in the best
interests of the Joint Venture and such course of conduct did not constitute
gross negligence or misconduct. The Parties to this Agreement shall each be
indemnified by the other against losses, judgments, liabilities, expenses and
amounts paid in settlement of any claims sustained by it in connection with the
Joint Venture.
 
ARTICLE XIII
CONFIDENTIALITY.
 
13.01           The Venturers shall supply to each other such information as is
required to consummate the transactions contemplated by this Agreement. The
Venturer receiving the information (the “Receiving Party”) shall treat any
Confidential Information (as defined below) received from another Venturer (the
“Disclosing Party”) with the utmost degree of care and confidentially and shall
not make any copies of such Information.
 
13.02           The Receiving Party agrees not to disclose or communicate to any
third party in any manner whatsoever, any Confidential Information supplied
hereunder by and/or obtained from a Disclosing Party, without the prior written
consent of the Disclosing Party.
 
13.03           The Receiving Party agrees to confine access to and any
knowledge of, the Confidential Information supplied hereunder by the Disclosing
Party, only to other individuals who are directly required to know such
Confidential Information, and to ensure that every such individual who
Confidential Information is communicated to is informed that he, she or it is
bound by the provisions of this Agreement.
 
Joint Venture Agreement
Page 8 of 13
 
 

--------------------------------------------------------------------------------

 
 
13.04           For the purposes of this Agreement, “Confidential Information”
shall be any information not included in A through E below.
 
                                    (a)           Information which is or
becomes publicly known through no wrongful or negligent act or omission of the
Receiving Party or through no wrongful or negligent act or omission of any
person or entity associated with the Receiving Party;
 
                                    (b)           Information which is received
from a third party without restriction and without breach of this Agreement;
 
                                    (c)           Information which is
independently developed or known by the Receiving Party hereto prior to the
receipt of such Information from the Disclosing Party; or
 
                                    (d)           Any Information which is
disclosed pursuant to governmental or judicial requirements or by either Party,
provided however that the Receiving Party shall promptly notify the Disclosing
Party of any required disclosure of the Confidential Information pursuant to
this Section 10.04(d).
 
13.05          The Receiving Party acknowledges that any breach of this
Agreement will result in material adverse consequences and material damages to
Disclosing Party and as such if the Receiving Party breaches this Agreement,
such Receiving Party agrees to pay liquidated damages (which damages shall not
be a penalty, but which each Party hereto agrees are the Parties' best estimate
of the damages such breach will cause) to Disclosing Party in the amount of the
greater of (a) Ten Thousand Dollars ($10,000), or (b) the amount of actual
damages caused by such breach by the Receiving Party, as determined by an
arbitrator as hereinafter set
out.
 
13,06          This Agreement shall inure to the benefit of and be binding upon
the Disclosing Party and the Receiving Party and their respective heirs,
successors, employees, officers, Directors and assigns.
 
13.07          The obligations of each Party under this Section 10 cannot be
assigned by either Party without the express prior written consent of the other
Party.
 
ARTICLE XIV
NO RESTRICTION OF OTHER ACTIVITIES.
 
14.01          No Venturer shall be restricted from engaging in or possessing
any interest in any number of independent businesses or ventures of every nature
and description, independently or with others, including, without limitation,
the ownership, financing, leasing, operation, management, syndication,
brokerage, and development of treatment plants or other plants or operations as
general or limited partners in partnerships or joint ventures which are
substantially similar to this Joint Venture and which are formed for a similar
purpose. No Venturer shall by virtue hereof have any rights in or to any such
independent business venture engaged in or
interests therein possessed by any Venturer.
 
 
Joint Venture Agreement
Page 9 of 13
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XV
MISCELLANEOUS PROVISIONS.
 
15.01           Books and Records. The Joint Venture shall keep adequate books
and records at its place of business, setting forth a true and accurate account
of all business transactions arising out of and in connection with the conduct
of the Joint Venture.
 
15.02           Validity. In the event that any provision of this Agreement
shall be held to be invalid, the same shall not affect in any respect whatsoever
the validity of the remainder of this Agreement.
 
15.03           Integrated Agreement. This Agreement constitutes the entire
understanding and agreement among the Parties hereto with respect to the subject
matter hereof, and there are no agreements, understandings, restrictions or
warranties among the Parties other than those set forth herein provided for;
provided. that this Agreement and the terms and conditions hereof, shall have no
effect on the License Agreement. Where there are any inconsistencies between the
terms of this Agreement and the License Agreement, the terms and conditions of
the License Agreement shall control.
 
15.04           Headings. The headings, titles and subtitles used in this
Agreement are for ease of reference only and shall not control or affect the
meaning or construction of any provision hereof.
 
15.05           Good faith. Both Venturers shall operate in good faith in
connection with this Agreement.
 
15.06           Notices. Except as may be otherwise specifically provided in
this Agreement, all notices required. or permitted hereunder shall be in writing
and shall be deemed to be delivered when deposited in the United States mail,
postage prepaid, certified or registered mail, return receipt requested,
addressed to the Parties at their respective addresses set forth in this
Agreement or at such other addresses as may be subsequently specified by written
notice.
 
15.07           Other Instruments. The Parties hereto covenant and agree that
they will execute each such other and further instruments and documents as are
or may become reasonably necessary or convenient to effectuate and carry out the
purposes of this Agreement.
 
15.08           Equitable Remedies. The Parties acknowledge and agree that, in
the event a Party breaches any of its obligations under this Agreement (a) the
other Party may suffer substantial, immediate and irreparable harm, (b) the
other Party shall not have an adequate remedy at law for money damages in the
event of any such failure and (c) that in the event of any such failure, the
other Party may be entitled to (i) specific performance, injunctive and other
equitable relief to compel the breaching Party to comply with its obligations in
accordance with the terms and conditions of this Agreement and (ii) any other
remedy to which the other Party may be entitled at law or in equity (without the
necessity of posting of a bond).
 
Joint Venture Agreement
Page 10 of 13
 
 

--------------------------------------------------------------------------------

 
 
15.09           Transfer or Sale of Interest. Transfer or sale of either party's
interest in the Joint Venture cannot be initiated without the approval of the
other party. No partners can be added to this “Joint Venture” nor can the
“Agreement” be amended without approval of all Parties hereto.
 
15.010          Signatures. This Agreement may be executed by the Parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the Parties hereto.  A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original. A photocopy or PDF of this Agreement shall be effective as an original
for all purposes.
 
15.011          The Parties have all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. The Parties have duly and validly
executed and delivered this Agreement and will, on or prior to the consummation
of the transactions contemplated herein, execute, such other documents as may be
required hereunder and, assuming the due authorization, execution and delivery
of this Agreement by the Parties hereto and thereto, this Agreement constitutes,
the legal, valid and binding obligation of the Parties enforceable against each
Party in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and general equitable principles. El Capitan is the
sole owner and/or lessee of the Property and therefore has authority to contract
with Planet in connection with this Agreement.
 
15.012          The execution and delivery by the Parties of this Agreement and
the consummation of the transactions contemplated hereby and thereby do not and
shall not, by the lapse of time, the giving of notice or otherwise: (a)
constitute a violation of any law; or (b) constitute a breach or violation of
any provision contained in the document(s) regarding organization and/or
management of the Parties, if applicable; or (c) constitute a breach of any
provision contained in, or a default under, any governmental approval, any writ,
injunction, order, judgment or decree of any governmental authority or any
contract to which either Planet or El Capitan is a Party or by which either
Planet or El Capitan is bound or affected.
 
15.013          Planet warrants that it has the right to license the rights
granted under this Agreement to use the Technology, that it has obtained any and
all necessary permissions from third parties to license the Technology, and that
use of the Technology by the Joint Venture in accordance with the terms of this
Agreement shall not infringe the copyright of any third party.
 
15.014          Except for the express warranties stated herein, the Technology
is provided on an “as is” basis, and Planet disclaims any and all other
warranties, conditions or representations (express, implied, oral or written),
relating to the Technology or any part thereof, including, without limitation,
any and all implied warranties of quality, performance, merchantability or
fitness for a particular purpose.  Planet further expressly disclaims any
warranty or representation to El Capitan, or to any third party.
 
 
Joint Venture Agreement
Page 11 of 13
 
 

--------------------------------------------------------------------------------

 
 
 
 
15.015          This Agreement shall be deemed for all purposes to have been
made in the State of Texas and shall be governed by and construed under and in
accordance with the laws of the State of Arizona. The Parties agree to negotiate
in good faith to resolve any disputes, disagreements, questions, claims, or
similar matters in regard to this Agreement or any matter in regard to the
relationship between the Parties. If such matters cannot be resolved by
negotiations between the Parties, such matters shall be resolved by mandatory
arbitration by a single arbitrator in accordance with rules set by such
arbitrator and judgment upon any award may be entered in any court of competent
jurisdiction. The prevailing party shall be entitled to recover all expenses of
arbitration, including reasonable attorney’s fees. Venue of such arbitration
shall be set in Maricopa County, Arizona. Either party may make a demand for
arbitration by filing the demand in writing with the other party. This provision
for arbitration shall be an absolute bar to any other legal proceedings between
the Parties hereto and the arbitrator's decision shall not be appealable.
 
[Remainder of page left intentionally blank. Signature page follows.]
 
 
Joint Venture Agreement
Page 12 of 13
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 

AGREED TO & ACCEPTED BY:     AGREED TO & ACCEPTED BY:             PLANET
RESOURCE RECOVERY, INC.     EL CAPITAN PRECIOUS METALS, INC.            
/s/ Kurt E. Neubauer
   
/s/ Charles C. Mottley
 
Kurt E. Neubauer
   
Charles C. Mottley
 
CEO/President
   
Chief Executive Officer
            Date:   5/12/10     Date:  5/4/10  

 
 

AGREED TO AND ACCEPTED BY:       EL CAPITAN, LTD.        
By:
/s/ Charles C. Mottley         Its  President          Printed Name:  Charles C.
Mottley         Date:   5/4/10   

 
 
Joint Venture Agreement
Page 13 of 13
 
 

--------------------------------------------------------------------------------

 